                                                                     FILED
           Case 1:09-cr-00482-TWT-LTW Document 487 Filed 07/01/20 Page  1 ofIN2CLERK'S OFFICE
                                                                                                        U.S.D.C. Atlanta
 ND/GA PROB 12D
  (8/13)
                              UNITED STATES DISTRICT COURT JUL °1 lm
                                                                                                            , FATTEN, Clerk
                                                        for Iy.^\J^)^-Bap?Cteri1

                            NORTHERN DISTRICT OF GEORGIA

                    Petition and Order to Terminate Supervised Release


 Name of Offender: Ivey Grant Docket No. 1:09CR00482-05-TWT

 Name of Sentencing Judicial Officer: Honorable Thomas W. Thrash
                                      Chief U.S. District Court Judge

 Date of Original Sentence: November 22, 2011

 Original Ofifense: Conspiracy to Possess with the Intent to Distribute at Least 100 kilograms of
                           Marijuana, 21 U.S.C. § 84l(a)(l) and 841(b)(l)(B)(vu) and 846

 Original Sentence: One-Hundred Eight (108) months imprisonment followed by five (5) years of
                           supervised release. The following special conditions were ordered: DNA
                           testing; shall not illegally possess a controlled substance; firearm restrictions;
                           shall participate m a drug/alcohol treatment program; and search and
                           seizure.


 Type of Supervision: Supervised Release Date Supervision Commenced: September 6, 2018

 Assistant U.S. Attorney: Jeffrey W. Davis Defense Attorney: L. Burton Finlayson




 RESPECTFULLY PRESENTmG PETFTION FOR ACTION OF COURT FOR CAUSE AS
 FOLLOWS:

Mr. Grant began his term of supervised release in the Northern District of Georgia on September 6, 2018,
and is set to terminate on September 5,2023. Since his release, Mr. Grant has maintained stability in our
district by securing a fixed place of residency and stable employment. As of this writing, Mr. Grant has
remained complaint with the standard and special conditions of supervised release without any reported
violations.


Mr. Grant's case is currently being supervised as a low risk offender. In review of his progress and good
faith efforts to adhere to the conditions set forth by this court, this officer is requesting the remainder of his
supervised release be terminated. The U.S. Attorney's Office was contacted and indicated no objection to
early termmation being granted in this case.

PRAYING THAT THE COURT WILL ORDER the remainder of the Supervised Release imposed upon
Ivey Grant in the above case be terminated.
       Case 1:09-cr-00482-TWT-LTW Document 487 Filed 07/01/20 Page 2 of 2


1st'^affieWOtWt               05/28/2020

Hattie S. Wilson                            Date
Sr. U. S. Probation Officer



                                                                        t^^              So ^0^)

                                                   T. Phillip Wver                        Date
                                                   Supervising U. S. Probation Officer




THE COURT ORDERS:

           >ion Terminated


D Other



       .^^^ t^:^i^/^
          Honorable Thomas W. Thrash
           Chief US. District Court Judge


          7///S^
Date
